Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

          



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/29/2020 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 102
           Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102 (a) 1/102 (a) 2 as being anticipated by over prior art of record, Qualcomm Inc. ‘IAB Resource Management’, R1-1809444, 3GPP TSG RAN WG1 Meeting #94, 17 August 2018, hereinafter “Qualcomm”.


 
          Consider claims 1, 6, 11 and 16, Qualcomm clearly discloses a method performed by an integrated access and backhaul (IAB) node including a distributed unit (DU) and a mobile termination (MT) in a wireless communication system (fig. 1, section 2.1. Fig.1 shows an IAB-node with MT and DU), the method comprising: 
          receiving, by the DU from a base station including a central unit (CU) (fig. 1, section 2.1), a message allocating at least one resource to be used by the IAB node (section 2.1. It indicates sending a schedule resource pattern from CU to DU of an IAB-node to convey schedulable resources); 
          identifying whether a transmission or a reception of the DU is scheduled for the at least one resource (section 2.1. The schedulable resource pattern indicates whether a resource unit can be schedule or not by the DU of the IAB-node); and
          performing, by the DU, the transmission or the reception of the DU by using the at least one resource (section 2.1. The schedulable resource pattern indicates whether a resource unit can be schedule or not by the DU of the IAB-node; EN: It would be obvious that if a resource can be schedule, it will be used for transmission).





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 2-3, 7-8, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Qualcomm Inc. ‘IAB Resource Management’, R1-1809444, 3GPP TSG RAN WG1 Meeting #94, 17 August 2018, hereinafter “Qualcomm”, in view of prior art of record, Huawei et al., ‘Physical layer design for NR IAB’, R1-181030, 3GPP TSG RAN WD1 Meeting #94, 29 September 2018, hereinafter “Huawei”.

        Consider claim 2, and as applied to claim 1 above,
                        claim 7, and as applied to claim 6 above, 
                        claim 12, and as applied to claim 11 above,
                        claim 17, and as applied to claim 16 above,
Qualcomm et al. clearly disclose the method performed by an integrated access and backhaul (IAB) node as described.
        However, Qualcomm et al. do not specifically disclose the DU includes an access downlink data transmission to a terminal.
        In the same field of endeavor, Huawei et al. clearly show:                   
          wherein the transmission of the DU includes an access downlink data transmission to a terminal (fig. 3 (IAB node 1/DU/UE1), section 3. EN: Fig. 3 clearly shows the communication between the DU of IAB and UE), and 
          wherein the reception of the DU includes an access uplink data reception from the terminal (fig. 3 (IAB node 1/DU/UE1), section 3. EN: Fig. 3 clearly shows the communication between the DU of IAB and UE).
        Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by an integrated access and backhaul (IAB) node, as taught by Qualcomm, and show the DU includes an access downlink data transmission to a terminal, as taught by Huawei, so that resource allocation can be improved.


        Consider claim 3, and as applied to claim 2 above,
                        claim 8, and as applied to claim 7 above, 
                        claim 13, and as applied to claim 12 above,
                        claim 18, and as applied to claim 17 above,
Qualcomm et al. clearly disclose the method performed by an integrated access and backhaul (IAB) node as described.
        However, Qualcomm et al. do not specifically disclose the transmission or the reception of the MT is not performed on the at least one resource.
        In the same field of endeavor, Huawei et al. clearly show:                   
          in case that a transmission or a reception of the MT is scheduled for the at least one resource, the transmission or the reception of the MT is not performed on the at least one resource (section 3, Option 1 (the LI signaling will indicate the MT that the configured backhaul slots arc released or not. For the released backhaul slots, the DU will determine whether to utilize this slot for its child link, and the unreleased backhaul slots will be used for the MT’s backhaul link according to the semi-static configuration)).
        Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by an integrated access and backhaul (IAB) node, as taught by Qualcomm, and show the transmission or the reception of the MT is not performed on the at least one resource, as taught by Huawei, so that resource allocation can be improved.



          Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Qualcomm Inc. ‘IAB Resource Management’, R1-1809444, 3GPP TSG RAN WG1 Meeting #94, 17 August 2018, hereinafter “Qualcomm”, in view of prior art of record, Huawei et al., ‘Physical layer design for NR IAB’, R1-181030, 3GPP TSG RAN WD1 Meeting #94, 29 September 2018, hereinafter “Huawei”, and in view of Hampel et al. (U.S. PG-Publication # 2017/0005913). 



          Consider claim 5, and as applied to claim 1 above,
                          claim 10, and as applied to claim 6 above, 
                          claim 15, and as applied to claim 11 above,
                          claim 20, and as applied to claim 16 above,
Qualcomm et al. clearly disclose the method performed by an integrated access and backhaul (IAB) node as described.
          However, Qualcomm et al. do not specifically disclose the at least one resource comprises a hard type resource. 
          In the same field of endeavor, Hampel et al. clearly show:                   
             wherein the at least one resource comprises a hard type resource (fig. 2, par. 42 (as shown in FIG. 2, access traffic may be backhauled between IAB node 206 and IAB node 208 via a wireless backhaul link 222, and between IAB node 208 and IAB node 210 via a wireless backhaul link 224. Some or all of the IAB nodes 206-220 may also be connected via wired backhaul links (e.g., fiber, coaxial cable, Ethernet, copper wires, etc.) and/or microwave backhaul links. Thus, the IAB network 202 may support both wired/microwave and wireless backhaul traffic), fig. 3, par. 47 (To separate access traffic pertaining to the two network routing domains 302 and 304, each IAB node (e.g., IAB node 206) may create a separate logical interface coupled to a respective logical link for each of the network routing domains 302 and 304 (as described in more detail below in connection with FIG. 4). In general, each logical interface may be overlaid on a respective physical interface (i.e., a network interface card) that is coupled to a respective physical link (e.g., a wireless link, a microwave link, or a wired link, such as fiber, coaxial cable, Ethernet, copper wires and/or other wired communication link)); EN: Since “hard type resource” is merely mentioned here, the Examiner has to interpret it in the broadest sense).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by an integrated access and backhaul (IAB) node, as taught by Qualcomm, and show the at least one resource comprises a hard type resource, as taught by Hampel, so that resource allocation can be improved.





                                             Allowable Subject Matter

 	Claims 4, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

February 12, 2021